Exhibit 99.1 For immediate release For Further Information: David E. Bowe, President & CEO, Ascendant Solutions, Inc. (972) 250-0945 Ascendant Solutions, Inc. Announces Third Quarter 2007 Earnings ~ Earnings Momentum Continues ~ Dallas (November 14, 2007) – Ascendant Solutions, Inc. (ASDS:OB) today announced its third quarter 2007 earnings. Consolidated revenue for the quarter increased approximately 23.2% to $15,138,000, compared to consolidated revenue of $12,284,000 in the third quarter of 2006. Consolidated net income for the quarter increased significantly to $892,000 compared to a loss of ($8,000) for the same period in 2006, resulting in net earnings per share (“EPS”) of $0.04 compared to the third quarter 2006 loss of less than ($0.01) per share. In addition, the Company’s third quarter EBITDA was in excess of 3 times the EBITDA of the third quarter of last year, increasing to $1,350,000 from $387,000. (See tables below entitled Results of Continuing Operations and Reconciliation of GAAP Financial Measures to Non-GAAP Financial Measures for a reconciliation of net income (loss) to EBITDA on a GAAP basis.) For the nine months ended September 30, 2007, the Company reported consolidated revenue of $43,980,000, an increase of approximately 13.4% over the $38,777,000 reported in the comparable period of 2006. Net income for the period was $1,544,000, or an EPS of $0.07, as compared to a net loss of ($331,000), or ($0.01) per share, reported during the first nine months of 2006. EBITDA for the nine months of 2007 increased approximately 314% to $2,694,000 from $650,000 reported in the comparable period of 2006. David E. Bowe, President& CEO, commented, “The main factors of our positive third-quarter results include improved profitability from our real estate segment due to increased commissions from tenant representative services, and a non-cash adjustment in the corporate/other portion of our business relating to a gain booked at Fairways Frisco. These factors were partially offset by losses at Park InfusionCare, which was sold on November 7, 2007, from our healthcare business which had increased revenues, but which was also impacted by higher operating costs associated with labor costs. The substantial improvement in both net income and EBITDA demonstrates our management’s commitment to increasing long-term shareholder value.” Mr. Bowe continued, “Further, the recently announced sale of Park InfusionCare is an example of the strategic cycle of making an investment, improving the value of that investment, then completing a sale in order to realize value for our company and our stakeholders. We will use the proceeds of the Park sale for general corporate purposes and to help fund future acquisitions.” Key measures used by the Company’s management to evaluate business segment performance include revenue, cost of sales, gross profit, investment income and EBITDA. EBITDA is calculated as net income before deducting interest, taxes, depreciation and amortization. Although EBITDA is not a measure of actual cash flow because it does not consider changes in assets and liabilities that may impact cash balances, the Company believes it is a useful metric to evaluate operating performance and has therefore included such measures in the discussion of operating results. Ascendant Solutions, Inc. • 16250 Dallas Parkway • Suite 100 • Dallas, Texas 75248 •
